DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed January 4, 2022. As directed by the amendment, claim 18 has been amended. As such, claims 13-32 remain under consideration in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the anti-rotation features (claims 16-18) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top marginas either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective actionin the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 18 recites “wherein the cap includes an anti- rotation feature, the anti-rotation feature including a textured proximal cap surface configured to conform to the distal sleeve surface”. It is unclear how a textured proximal cap prevents rotation of the cap, particularly since no drawings accompany this limitation. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 18 recites “wherein the cap includes an anti- rotation feature, the anti-rotation feature including a textured proximal cap surface configured to conform to the distal sleeve surface”. It is unclear how a textured proximal cap prevents rotation of the cap, particularly since no drawings accompany this limitation. At most, a textured proximal cap might provide some friction, but would not altogether qualify as an “anti-rotation feature”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2010/0003638), hereinafter “Colllins” in view of Farre Berga (US 2012/0246916).
Regarding claim 13, Collins discloses a fixation post (10) for attaching an orthopedic device to a bone comprising: a head (12) with a textured outer surface (¶51); a shaft (20) including a proximal end 
Regarding claim 14, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the quasi-spherical head and the shaft form a unitary core (FIG. 2).  
Regarding claim 15, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the porous metal sleeve includes a proximal sleeve surface in contact with the quasi-spherical head and a distal sleeve surface in contact with the cap (FIG. 1).  
Regarding claim 16, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the shaft includes an anti-rotation feature (¶32-33).  
Regarding claim 17, Collins as modified by Farre Berga teach the fixation post of claim 16, however, Collins is silent regarding wherein the anti-rotation feature includes the shaft with a generally elliptical cross-section. Collins does recite means for resisting rotational movement of the sleeve relative to the shaft (¶33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to utilize an elliptical shaft cross-section with a complementary sleeve cross section for the purpose of resisting rotation, as such is a known anti-rotation feature. In this case, the 
Regarding claim 18, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the cap includes an anti- rotation feature, the anti-rotation feature including a textured proximal cap surface configured to conform to the distal sleeve surface (¶32-33).
Regarding claim 19, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the cap includes a distal cap surface and wherein the distal cap surface is generally hemispherically shaped (FIGS. 1-2).  
Regarding claim 20, Collins as modified by Farre Berga teach the fixation post of claim 13, and Collins further teaches wherein the cap includes a distal cap surface and wherein the distal cap surface is generally conically shaped (802, FIG. 8).  
Regarding claim 21, Collins discloses a fixation post (10) for attaching an orthopedic device to a bone comprising: a head (12) with a textured outer surface (¶51); a shaft (20) including a proximal end (portion adjacent 12) attached to the head, a distal end (at 50) opposite the proximal end, and a bearing surface (at 22) between the proximal and distal ends; a porous metal sleeve (18) including a central bore with a bore surface (interior surface of 18) and a generally cylindrical external surface (¶19), the porous metal sleeve surrounding at least a portion of the shaft (FIG. 1), wherein the bore surface substantially conforms with the bearing surface (FIG. 1); and a cap (16) attached to the distal end of the shaft to retain the porous metal sleeve on the shaft (FIG. 2).  However, Collins is silent regarding the head being quasi-spherical. Farre Berga teaches a fixation post (9) for attaching an orthopedic device to a bone comprising: a quasi-spherical head (2) and a shaft (at 9, FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to substitute a quasi-spherical head as per Farre Berga for the head of Collins, since the two shapes were known alternatives 
Regarding claim 22, Collins as modified by Farre Berga teach the fixation post of claim 21, and Collins further teaches wherein the porous metal sleeve includes a proximal sleeve surface in contact with the quasi-spherical head and a distal sleeve surface in contact with the cap (FIG. 1).  
Regarding claims 23-25, Collins as modified by Farre Berga teach the fixation post of claim 21, however, Collins is silent regarding the shaft being tapered. Collins does recite means for resisting rotational movement of the sleeve relative to the shaft (¶33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to utilize positive or negative tapered shaft with a complementary sleeve cross section for the purpose of resisting rotation between the component parts. In this case, the shaft of Collins would have a externally tapered shaft and the sleeve of Collins would have a corresponding interior cross section for coupling together.
Regarding claim 26, Collins as modified by Farre Berga teach the fixation post of claim 21, and Collins further teaches wherein the textured outer surface covers more than 50% of the quasi-spherical head (¶51).  
Regarding claim 27, Collins as modified by Farre Berga teach the fixation post of claim 21, and Collins further teaches wherein the quasi-spherical head includes a distal head surface adjacent to the proximal end of the shaft and an opposing proximal head surface, wherein the proximal and distal head surfaces are parallel (FIG. 2).  
Regarding claim 28, Collins discloses a fixation post (10) for attaching an orthopedic device to a bone comprising: a head (12) with a textured outer surface (¶51); a shaft (20) including a proximal end (portion adjacent 12) adjacent to the head, an opposing distal end (at 50), and an outer shaft surface (at 22) between the proximal and distal ends, the shaft formed integrally with the head such that the shaft and the head together define a unitary core (FIG. 2); a porous metal sleeve (18) including a generally 
Regarding claim 29, Collins as modified by Farre Berga teach the fixation post of claim 28, and Collins further teaches wherein the cap includes a proximal cap surface (at 28, FIG. 2) and a distal cap surface (at 16), the proximal cap surface including a recess (52) sized and configured to receive the distal end of the shaft.  
Regarding claim 30, Collins as modified by Farre Berga teach the fixation post of claim 29, and Collins further teaches wherein the distal cap surface defines a generally rounded shape (FIG. 1).  
Regarding claim 31, Collins as modified by Farre Berga teach the fixation post of claim 29, and Collins further teaches wherein the distal cap surface defines a generally conical shape (802, FIG. 8).  
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Farre Berga, and further in view of Hopkins (US 2015/0150687).
Collins as modified by Farre Berga teach the fixation post of claim 28, except wherein the textured outer surface includes a three-dimensional tessellation incorporating polygonal surfaces. Hopkins teaches an orthopedic device (10) comprising a quasi-spherical head (20) including a textured outer surface with a three-dimensional tessellation incorporating polygonal surfaces (80). It would have .	
Response to Arguments
In response to Applicant's argument that Farre Berga fails to disclose the quasi-spherical head being used for attaching to an abutment, Examiner respectfully disagrees. Paragraphs 49-51 state “the abutment (1) has two functional parts constituted by: [0050] a base (2) whose lower face connects with the implant or transepithelial pillar head and in whose interior there are housing means (8) for the screw head (9); and [0051] a coping (3) joined to the base (2) through which the prosthesis orifice is established allowing access to the screw head (9).” Therefore, the head (9) of Farre Berga clearly attaches to the abutment (1) at its base (2). Therefore, the Collins in view of Farre Berga meets the claim.
Regarding Applicant’s argument that “an express illustration of an anti-rotation feature such as a shaft with a generally elliptical cross-section or a textured surface on a cap member is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.”  However, it is unclear (as stated in the 112 rejection above), how a textured surface provides an anti-rotation feature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775